                 Case 20-20054                       Doc 14          Filed 02/21/20 Entered 02/21/20 00:53:22                     Desc Main
                                                                       Document     Page 1 of 6
 Fill in this information to identify your case:
 Debtor 1               Thomas Allan McEwan
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name                            Last Name
 United States Bankruptcy Court for the:                               DISTRICT OF UTAH                             Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 20-20054                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                              12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in            Included                 Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,              Included                 Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                       Included                 Not Included

 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$520.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order.
                      Debtor(s) will make payments directly to the trustee.
                      Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                 Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 20-20054                       Doc 14             Filed 02/21/20 Entered 02/21/20 00:53:22                     Desc Main
                                                                          Document     Page 2 of 6
 Debtor                Thomas Allan McEwan                                                                Case number     20-20054


                         Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                         Debtor(s) will treat income refunds as follows:
                          See section 8.1(F)


2.4 Additional payments.
    Check one.
                 None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $31,200.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                   total
                                                 (including escrow)                               (if applicable)                         payments by
                                                                                                                                          trustee

                               4452 South
                               Renardo Place
                               Salt Lake City,
                               UT 84119 Salt                                               Prepetition:
 Flagstar Bank                 Lake County                                      $0.00         $23,000.00          0.00%              $460.00          $23,000.00
                                                                     Disbursed by:
                                                                      Trustee
                                                                      Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                         None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.


Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 20-20054                       Doc 14          Filed 02/21/20 Entered 02/21/20 00:53:22                   Desc Main
                                                                       Document     Page 3 of 6
 Debtor                Thomas Allan McEwan                                                       Case number      20-20054

             Check one.
                    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $3,120.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,500.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                    None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

               The sum of $     .
                 8.00 % of the total amount of these claims, an estimated payment of $ 1,580.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 1,508.35 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                         None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



Official Form 113                                                              Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 20-20054                       Doc 14          Filed 02/21/20 Entered 02/21/20 00:53:22                 Desc Main
                                                                       Document     Page 4 of 6
 Debtor                Thomas Allan McEwan                                                           Case number   20-20054


 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
        plan confirmation.
        entry of discharge.
        other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 A. The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated herein.

 B. The applicable commitment period is 36 months. The number of months listed in Part 2.1 for which the debtor will make
 regular payments is an estimate only; the applicable commitment period stated in this provision dicates the term of the
 Plan. Any below median case may be extended as necessary not to exceed 60 months to complete the Plan paymens.

 C. Adequate protection payments: No adequate protection payments shall be made under 11 USC § 1326(a)(1) Local Rule
 2083-1(d)

 D. Any order confirming this Plan shall constitute a binding determination that the Debtors have timely filed all of the
 information required by 11 U.S.C. 521(a)(1).

 E. Any allowed secured claim filed by a taxing authority not otherwise provied for by this plan shall be paid in full as part of
 Class 5 as set forth in Local Rule 2083-2(e), with interest at the rate set forth in the proof of claim or at 0% per annum if no
 interest rate is specified.

 F. For the next three tax years of 2019, 2020, and 2021, the Debtor shall pay into the Plan the net total amount of yearly state
 and federal tax refunds that, when combined, exceed $1,000 the Debtor shall pay into the Plan the net total amount of yearly
 state and federal tax refunds that exceed $1,000 for each of the tax years identified in such section. If in an applicable tax
 year the Debtor receives an Earned Income Tax Credit ("EIC") and/or an Additional Child Tax Credit ("ACTC") on his federal
 tax return, the Debtor may retain up to a maximum of $2,000 in tax refunds for such year based on a combination of the
 $1,000 allowed above plus the amount of the EIC and/or ACTC credits up to an additional $4,000. On or before April 30 of
 each applicable tax year, the Debtor shall provide the Trustee with a copy of the first two pages of filed state and federal tax
 returns. The Debtor shall pay required tax refunds to the Trustee no later than June 30 of such year. However, the Debtor is
 not obligated to pay tax overpayments that have been properly offset by a taxing authority. Tax refunds paid into the Plan
 may reduce the overall Plan term to no less than the Applicable Commitment Period, but in no event shall the amount paid
 into the Plan be less than thirty-six (36) Plan Payments plus all annual tax refunds required to be paid into the Plan.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Thomas Allan McEwan                                               X
       Thomas Allan McEwan                                                   Signature of Debtor 2
       Signature of Debtor 1

       Executed on            February 20, 2020                                        Executed on

 X     /s/ David L. Fisher                                                      Date     February 20, 2020
       David L. Fisher 11570
       Signature of Attorney for Debtor(s)

Official Form 113                                                              Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 20-20054                       Doc 14          Filed 02/21/20 Entered 02/21/20 00:53:22             Desc Main
                                                                       Document     Page 5 of 6
 Debtor                Thomas Allan McEwan                                                       Case number   20-20054


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                        Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                 Case 20-20054                       Doc 14          Filed 02/21/20 Entered 02/21/20 00:53:22              Desc Main
                                                                       Document     Page 6 of 6
 Debtor                Thomas Allan McEwan                                                       Case number   20-20054

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                            $23,000.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                            $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                       $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                             $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                  $6,620.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                $1,580.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                  $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                             $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                       $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                      $0.00


 Total of lines a through j                                                                                                                   $31,200.00




Official Form 113                                                              Chapter 13 Plan                                           Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
